Title: To Benjamin Franklin from John Foulke, 12 October 1781
From: Foulke, John
To: Franklin, Benjamin


Reverand Father
Leipsic Octr. 12th. 1781—
As a child of Science, & a person who owes to you a protection & numberless attentions during my Stay at Paris which will do me profit & honor all my life—I feel toward you more than that duty & veneration which would be due to a natural parent for such obligations—
Those advantages afforded me by the many learned & honorable acquaintances wh. which your influence obliged me in France & Holland are favor’s which I mention rather to express my gratefull sense of them, than as circumstances essential to you to hear reapeted—
I shou’d have availed myself of an earlier opportunity to offer my respects to you, but the hopes of some occurrence in science or politics sufficiently interresting to merit your attention might occur, I have waited unsuccessfully untill the present period.
The coolness with which science is courted at Leipsic & a general disposition to a contentment in such discoveries as the sons of Science in France or Great Britain may throw into the world, tends to continue old usages & Theories; & such parts of the School of Leipsic, as I have at present acquaintance with appear much inferior to that of Paris & no way superior to that young seminary which owes its birth to you & which has already reflected infinite honor to its Patron reputation & utility to that Country which can alone boast of producing Doctr Franklin—
There is a school at Leipsic (where the unhappy muets of both sexes & all ages are taught to write speak & read) similar to those of Paris & Edinburgh, I was shown there by a friend—when a young pupil of fifteen enquired what countryman I was, perceiving me to be a stranger— The Master told him I was from North America & asked him if he knew what Country that was, the pupil answer’d, yes, it was Doctr. Franklins country & that it lay there, pointing to the West.

For the character, station & person of him, by whose name the dumb are even capable of distinguishing a vast powerfull western country—permit me to submit to the honor of his acceptance the profoundest sentiments of gratitude, duty—& most humble regard—& Allow me to wish that gracious heaven may, by his life & health, continue to his Country, a firm & affectionate Father, an honorable Patron to Science, an Ornament & a usefull Citizen to the Universe—& a Parent to whom, no one among the children of America can owe greater obligations, than your most Sincere friend & truly humble sert.
John Foulke
His Excellancy Doctr. Franklin Passy
 
Addressed: A son Excellence / Benjamin Franklin / Ministre Plenipotentiaire / des treize Etats Unis de L’Amerique / a la Cour de Versailles / à Passy près / Paris
Notation: J. Foulke Octr 12. 1781
